DeBRULER, Justice,
dissenting.
Appellant claims that the State was barred under Criminal Rule 4(C) from trying him. That rule reads that the one year for bringing the defendant to trial runs "from the date the criminal charge against such defendant is filed, or from the date of his arrest on such charge" (emphasis added). Appellant claims that his arrest in New York on November 27, 1980, pursuant to an extradition warrant issued at 'the instigation of Indiana authorities by a New York court or the Governor of that State, activated the one-year period of Rule 4(C). In my opinion, the purpose of that arrest was to permit the executive authority of New York to work its will and was not an "arrest on such charge" within the meaning of that phrase in Rule 4(C). It was not the intent of this Court in adopting this rule and erecting this one-year time restriction to include that time used in the extradition process or that expiring prior to an actual arrest on Indiana charges.
The one-year period under our rule did not commence until the year 1986 when appellant was extradited and arrested on the Indiana charge. I find no merit to appellant's claim that his robbery conviction is unsupported by sufficient evidence or should be set aside because of the con-tradiectory nature of the verdict of guilty of robbery and his acquittal by verdict on the attempted murder charge. There is no necessary and irrational inconsistency in the two verdicts. The jury would have been within its prerogative in acquitting, not because of appellant's claim of self-defense, but because it was not persuaded that he had the criminal state of mind required for murder.
SHEPARD, C.J., concurs.